 



Exhibit 10.1
Execution Copy
EMPLOYMENT AGREEMENT
     EMPLOYMENT AGREEMENT (the “Agreement”) dated as of July 6, 2005 by and
between Polypore International, Inc., headquartered in Charlotte, North Carolina
(the “Company”) and Robert B. Toth (the “Executive”), and as acknowledged by PP
Holding, LLC (the “LLC”).
     The Company desires to employ Executive and to enter into an agreement
embodying the terms of such employment; and
     Executive desires to accept such employment and enter into such an
agreement; therefore
     In consideration of the premises and mutual covenants herein and for other
good and valuable consideration, the parties agree as follows:
     1. Term of Employment. Subject to Section 8 of this Agreement, Executive
shall be employed by the Company for a period commencing on July 6, 2005 (the
“Commencement Date”) and ending on July 6, 2008 (the “Employment Term”), on the
terms and subject to the conditions set forth in this Agreement; provided,
however, that commencing upon July 6, 2008 and on each anniversary thereafter
(each an “Extension Date”), the Employment Term shall be automatically extended
for an additional one-year period, unless the Company or Executive provides the
other party hereto at least 120 days prior written notice before the next
Extension Date that the Employment Term shall not be so extended. For the
avoidance of doubt, the term “Employment Term” shall include any extension that
becomes applicable pursuant to the preceding sentence.
     2. Position.
          a. For so long as Executive is employed by the Company pursuant to
this Agreement, Executive shall serve as the Company’s Chief Executive Officer
and President. In such positions, Executive shall have such duties and authority
as shall be determined from time to time by the Board of Directors of the
Company (the “Board”) and Executive shall report solely to the Board. Executive
also agrees to serve, without additional compensation, as a member of the Board,
and the Company shall take all actions necessary to cause Executive to be
appointed as a member of the Board. The Company shall provide Executive with
Directors and Officers (“D&O”) and Errors and Omissions (“E&O”) insurance in
limits provided to other directors and officers of the Company. The Company also
agrees to indemnify and defend Executive to the fullest extent permitted by law
and the Company’s corporate bylaws (the “By-Laws”), with respect to any and all
claims, which arise from or relate to Executive’s duties as an officer, member
of the Board, if applicable, or employee of the Company.
          b. For so long as Executive is employed by the Company pursuant to
this Agreement, Executive will devote Executive’s full business time and best
efforts to the performance of Executive’s duties hereunder and will not engage
in any other business, profession or occupation for compensation or otherwise
which would conflict or interfere with the rendition of such services either
directly or indirectly, without the prior written consent of the Board.
Notwithstanding the foregoing, nothing herein shall preclude Executive from
serving as

 



--------------------------------------------------------------------------------



 



a member of the board of directors or advisory boards (or their equivalents in
the case of a non-corporate entity) of (i) not-for-profit and/or charitable
organizations, and (ii) with the prior written consent of the Board, which
consent shall not be unreasonably withheld, non-competing businesses.
     3. Base Salary. For so long as Executive is employed by the Company
pursuant to this Agreement, the Company shall pay Executive a base salary (the
“Base Salary”) at the annual rate of $450,000, payable in regular installments
in accordance with the Company’s usual payment practices; provided, however,
that on January 1, 2006, the Company shall increase Executive’s Base Salary by
five percent (5%). Notwithstanding the foregoing, (a) at least once every twelve
(12) months and (b) upon the occurrence of a material corporate event of the
Company (including, without limitation, a merger, recapitalization, acquisition,
consolidation of the Company or other similar event), the Board shall review
Executive’s rate of Base Salary. Executive’s Base Salary shall not be reduced by
the Company at any time during the Employment Term.
     4. Annual Bonus. With respect to each full fiscal year of the Company (each
a “Fiscal Year”) during the Employment Term (for so long as Executive is
employed during such Term), Executive shall be eligible to earn an annual bonus
award (an “Annual Bonus”). Such Annual Bonus shall be based upon the achievement
of certain performance targets to be established by the Board after consultation
with Executive and the eligibility amount shall not be less than Executive’s
Base Salary (the “Target Annual Bonus”); provided, however, that Executive’s
Annual Bonus in respect to the current fiscal year shall be guaranteed to be
$225,000 (50% of Executive’s Base Salary) (the “Guaranteed Bonus”). Annual
Bonuses shall, to the extent earned, be paid to Executive no later than March 31
each year.
     5. Equity Arrangements.
          a. On the Commencement Date, subject to the terms of the Company’s
2004 Stock Option Plan (the “Plan”), the Company shall grant Executive Options
(as defined in the Plan) representing 2.25% of the Company’s Common Stock,
determined on a fully diluted basis, with an exercise price per share equal to
the Fair Market Value (as defined in the Plan). The Options shall be vested as
to 25% on the date of grant, and subject to Executive’s continued employment
with the Company, the remainder of the Options shall be eligible to vest upon
the achievement of the annual and/or cumulative performance targets for 2006,
2007 and 2008, in accordance with the terms of the Plan. The Options shall
otherwise be subject to the terms of an option agreement, the form of which is
attached hereto as Exhibit A. The parties hereto shall execute such option
agreement contemporaneously with the execution of this Agreement.
          b. During the one (1) year period following the Commencement Date,
Executive shall be given the opportunity to make one or more cash investments in
the LLC, pursuant to which he may purchase Class A Common Units of the LLC,
subject to the terms of a subscription agreement in substantially the same form
executed by other members of the Company’s management team who have invested in
the LLC. As a condition of such purchase, Executive shall be required to execute
and become a party to the LLC’s LLC Agreement, as amended and restated from time
to time. The purchase price of Common Units of the LLC

Page 2 of 12



--------------------------------------------------------------------------------



 



purchased hereunder shall be at $875 per Common Unit. The parties hereto
acknowledge that (i) the LLC shall not engage in any new valuation of the Common
Units prior to the sixtieth (60th) day following the Commencement Date, (ii) the
Company and the LLC represent that the purchase price set forth above accurately
represents the fair market value of a Common Unit, as determined in good faith
and upon reasonable belief by the LLC, and (iii) to the extent Executive makes a
purchase hereunder at a time where the purchase price is less than the fair
market value of such Common Units on the date of such purchase, such purchase
may result in taxable income to Executive.
     6. Employee Benefits. For so long as Executive is employed by the Company
pursuant to this Agreement, Executive shall be entitled to participate in the
Company’s employee benefit plans, such as but not limited to life insurance,
medical, dental, disability, pension and retirement plans, as in effect from
time to time (collectively “Employee Benefits”). Commencing upon Executive’s
first day of employment, Executive shall be entitled to participate in the
medical and all other Employee Benefits on an equivalent basis to those benefits
that are generally made available to other senior executives of the Company.
     7. Business Expenses, Vacation, Automobile Allowance, Educational Expenses,
Temporary Housing and Relocation Expenses and Attorneys Fees.
          a. Business Expenses. For so long as Executive is employed by the
Company pursuant to this Agreement, reasonable business expenses incurred by
Executive in the performance of Executive’s duties hereunder shall be reimbursed
by the Company in accordance with Company policies as in effect from time to
time.
          b. Vacation. Executive shall be entitled to four (4) weeks of vacation
for each Fiscal Year (including two (2) weeks for the first partial fiscal year)
during the Employment Term (for so long as Executive is employed by the Company
pursuant to this Agreement), to be taken at such times and at such periods as to
not interfere with the duties required to be rendered by Executive under this
Agreement. Executive shall be compensated, on a pro-rata basis, for any unused
vacation remaining upon the termination of Executive’s employment with the
Company pursuant to Section 8 of this Agreement.
          c. Automobile Allowance. Executive shall be entitled to a monthly car
allowance equal to $1,000 to cover all expenses relating to the provision and
maintenance of a vehicle of Executive’s choice.
          d. Educational Expenses. To the extent Executive is not reimbursed for
tuition already paid or contracted to be paid by Executive for private
educational expenses for any child of Executive for education in the St. Louis,
Missouri area for the 2005-2006 academic year, Executive shall be reimbursed by
the Company for any such expenses.
          e. Temporary Housing and Relocation Expenses. The Company shall
reimburse Executive or pay directly for any temporary housing expenses incurred
by Executive until Executive is able to relocate into a permanent residence in
the Charlotte, North Carolina Metropolitan area. In addition, all relocation
expenses, also including trips for obtaining appropriate housing in Charlotte,
North Carolina, shall be paid by the Company. Without

Page 3 of 12



--------------------------------------------------------------------------------



 



limitation, Executive shall be promptly reimbursed for any brokerage commissions
paid on the sale of his current residence. All of the foregoing shall be
grossed-up for taxes incurred in respect of such reimbursement.
          f. Attorney Fees. The Company shall reimburse Executive for any
attorneys’ fees incurred by Executive with respect to the negotiation and
preparation of this Agreement.
     8. Termination.
          a. By the Company For Cause or Resignation By Executive.
          (i) The Employment Term and Executive’s employment hereunder may be
terminated by the Company for Cause (as defined below) and shall terminate
automatically upon Executive’s resignation, which Executive shall be permitted
to do at any time upon at least thirty (30) days’ written notice.
          (ii) For purposes of this Agreement, “Cause” shall mean: (A) gross
negligence or willful misconduct by Executive in connection with Executive’s
employment duties or responsibilities hereunder; (B) a material and continued
failure by Executive to perform in any material respect his duties or
responsibilities after notice and reasonable opportunity to cure;
(C) misappropriation by Executive of the assets or business opportunities of the
Company or its affiliates; (D) embezzlement or other financial fraud committed
against the Company or its affiliates by Executive or at his direction, or with
his prior personal knowledge; (E) Executive’s conviction of, admission to, or
entry of pleas of no contest to any (I) felony, or (II) any crime involving
moral turpitude that materially interferes with the performance of Executive’s
duties; (F) Executive’s abuse of alcohol and/or any use of illegal drugs that
materially interferes with the performance of Executive’s duties; or
(G) Executive’s breach of any material provision of this Agreement. In the event
the Company determines that Cause exists, it shall notify Executive, and
termination of Executive’s employment for Cause shall be effected by at least a
majority vote of the Board (excluding Executive for such purpose) at a meeting
occurring at least ten (10) business days after the Company provides Executive
with written notice that the Company intends to terminate Executive’s employment
for Cause, at which meeting Executive shall have the opportunity to be heard
with respect to the conduct giving rise to the termination for Cause.
          (iii) If Executive’s employment is terminated by the Company for
Cause, or if Executive resigns, Executive shall be entitled to receive:
     (A) the Base Salary through the date of termination, to be paid in a lump
sum within ten (10) business days after any termination;
     (B) reimbursement for any unreimbursed business expenses properly incurred
by Executive in accordance with Company policy prior to the date of Executive’s
termination, to be paid in a lump sum within ten (10) business days after any
termination; and
     (C) such Employee Benefits, if any, as to which Executive may be entitled
(or may have accrued) as of the date of termination under the employee benefit

Page 4 of 12



--------------------------------------------------------------------------------



 



plans of the Company, to be paid in accordance with the terms thereof (the
amounts and benefits described in clauses (A) through (C) hereof, being
hereinafter referred to as the “Accrued Rights”).
     Following any termination of Executive’s employment by the Company for
Cause or resignation by Executive, except as set forth in Section 5 and this
Section 8(a)(iii), Executive shall have no further rights to any compensation or
any other benefits under this Agreement.
          b. Disability or Death.
          (i) The Employment Term and Executive’s employment hereunder shall
terminate upon Executive’s death and may be terminated by the Company if
Executive becomes physically or mentally incapacitated and is therefore unable
for a period of six (6) consecutive months or for an aggregate of nine
(9) months in any twenty-four (24) consecutive month period to perform
Executive’s duties (such incapacity is hereinafter referred to as “Disability”).
Any question as to the existence of the Disability of Executive as to which
Executive and the Company cannot agree shall be determined in writing by a
qualified independent physician mutually acceptable to Executive and the
Company. If Executive and the Company cannot agree as to a qualified independent
physician, each shall appoint such a physician and those two physicians shall
select a third who shall make such determination in writing. The determination
of Disability made in writing to the Company and Executive shall be final and
conclusive for all purposes of the Agreement.
          (ii) Upon termination of Executive’s employment hereunder for either
Disability or death, Executive or Executive’s estate (as the case may be) shall
be entitled to receive:
     (A) the Accrued Rights;
     (B) so long as and to the extent the Company achieves the performance
targets established by the Board in respect of the Fiscal Year in which the date
of termination occurs, an amount equal to the Annual Bonus, if any, to which
Executive would have been entitled to receive pursuant to Section 4 hereof in
respect of such Fiscal Year, pro rated from the first day of such Fiscal Year
through the date of termination and payable when such Annual Bonus would have
otherwise been payable had Executive’s employment not terminated; and
     (C) continuation of medical benefits for Executive (as applicable) and his
covered dependents, at the same cost paid by Executive (and his dependents, as
applicable) immediately prior to the date of such termination, until the earlier
of (x) the twelve (12) month anniversary of the date of such termination, or
(y) the date Executive and/or his dependents elect to cease continuation of such
benefits.
     Following Executive’s termination of employment due to death or Disability,
except as set forth in Section 5 and this Section 8(b)(ii), Executive shall have
no further rights to any compensation or any other benefits under this
Agreement.
          c. By the Company Without Cause or by Executive for Good Reason.

Page 5 of 12



--------------------------------------------------------------------------------



 



          (i) The Employment Term and Executive’s employment hereunder may be
terminated by the Company without Cause (which shall include the Company’s
election not to extend the Employment Term pursuant to Section 1, as set forth
in Section 8(d) below) or Good Reason by Executive. For purposes of this
Agreement, a termination without Cause by the Company shall be deemed to mean
any termination of Executive’s employment by the Company which (x) does not
constitute a termination for Cause as defined in Section 8(a)(ii), or (y) is not
by reason of Executive’s death or Disability. For purposes of this Agreement,
Good Reason includes, but is not limited to, the following: (i) any material
breach of this Agreement by the Company; (ii) any request by the Company for
Executive to relocate or perform services at a location other than the
Charlotte, North Carolina Metropolitan area; (iii) a substantial and material
diminution or reduction, not consented to by Executive in writing, in the nature
or scope of Executive’s responsibilities, authorities, powers, functions or
duties; (iv) any removal, during the Employment Term, from Executive of his
title of President or Chief Executive Officer; or (v) the failure of the Company
to obtain the agreement from any successor to the Company to expressly assume
and agree in writing to perform this Agreement in the same manner and to the
same extent that the Company would be required to perform it if no such
succession had taken place.
          (ii) If Executive’s employment is terminated by the Company without
Cause, or by Executive for Good Reason, Executive shall be entitled to receive:
     (A) The Accrued Rights;
     (B) A lump-sum payment equivalent to the greater of (x) the aggregate Base
Salary payable to Executive for the remainder of the then current Employment
Term (assuming no such termination had occurred and no further extension of the
Employment Term), or (y) Executive’s then current Base Salary, in either case,
to be paid within fifteen (15) business days following termination of
employment;
     (C) Continuation of Executive’s employee benefits for the later of (x) a
period of twelve (12) months following the date of employment termination or
(y) the expiration of the then current Employment Term (assuming no such
termination had occurred and no further extension of the Employment Term); and
     (D) A lump-sum payment equivalent to the Bonus Severance Amount, such
amount to be paid within fifteen (15) business days following termination of
employment;
provided, however, in the event that Executive’s employment is terminated by the
Company or any successor to the Company in anticipation of or within twelve
months following any material corporate event of the Company, including without
limitation, a merger, recapitalization, acquisition, consolidation of the
Company or other similar event, Executive shall be entitled to the lump-sum
amounts and benefits described above in Section 8(c)(ii)(B), (C) and (D) for a
period equivalent to two years instead of one year as otherwise set forth
therein.
For purposes of this Section 8(c)(ii):

Page 6 of 12



--------------------------------------------------------------------------------



 



     “Bonus Multiple” shall be an amount equal to the greater of (x) one (1), or
(y) a fraction, the numerator of which shall equal the number of whole calendar
months remaining in the then current Employment Term (assuming no termination
had occurred and no further extension of the Employment Term), including for
such purpose, the calendar month during which Executive’s termination occurs,
and the denominator of which shall equal twelve (12).
     “Bonus Severance Amount” shall mean an amount equal to the Bonus Multiple
multiplied by the Deemed Bonus.
     “Deemed Bonus” shall mean an amount equal to the greater of (1) Executive’s
Annual Bonus for the fiscal year immediately preceding the fiscal year in which
such termination occurred, or (2) 50% of Executive’s Target Annual Bonus
relating to the year in which such termination occurs; provided however that if
such termination occurs on or before December 31, 2005, the Deemed Bonus shall
equal the Guaranteed Bonus.
          d. Expiration of Employment Term.
          (i) Election Not to Extend the Employment Term. In the event either
party elects not to extend the Employment Term (on the same terms and conditions
set forth in this Agreement) pursuant to Section 1, unless Executive’s
employment is earlier terminated pursuant to paragraphs (a), (b) or (c) of this
Section 8, Executive’s termination of employment hereunder (whether or not
Executive continues as an employee of the Company thereafter) shall be deemed to
occur on the close of business on the day immediately preceding the next
scheduled Extension Date and Executive shall be entitled to receive (x) the
Accrued Rights plus (y) the Annual Bonus in respect of the last Fiscal Year of
the Employment Term, so long as and to the extent the Company achieves the
performance targets established by the Board in respect of such Fiscal Year. In
addition, in the event the Company elects not to extend the Employment Term (on
the same terms and conditions set forth in this Agreement) pursuant to
Section 1, Executive shall also be entitled to the payments and benefits
described in Section 8(c)(ii), above (and as set forth therein).
     Following such termination of Executive’s employment hereunder as a result
of either party’s election not to extend the Employment Term, except as set
forth in Section 5 and in this Section 8(d)(i), Executive shall have no further
rights to any compensation or any other benefits under this Agreement.
          (ii) Continued Employment Beyond the Expiration of the Employment
Term. Unless the parties otherwise agree in writing or the Employment Term (on
the same terms and conditions set forth in this Agreement) is extended pursuant
to Section 1, continuation of Executive’s employment with the Company beyond the
expiration of the Employment Term shall be deemed an employment at-will and
shall not be deemed to extend any of the provisions of this Agreement and
Executive’s employment may thereafter be terminated at will by either Executive
or the Company; provided that the provisions of Sections 9, 10 and 11 of this
Agreement shall survive any termination of this Agreement or Executive’s
termination of employment hereunder.

Page 7 of 12



--------------------------------------------------------------------------------



 



          e. Notice of Termination. Any purported termination of employment by
the Company or by Executive (other than due to Executive’s death) shall be
communicated by written Notice of Termination to the other party hereto in
accordance with Section 12(h) hereof. For purposes of this Agreement, a “Notice
of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of employment under the provision so indicated.
          f. Board Resignation. Upon termination of Executive’s employment for
any reason, Executive agrees to resign, as of the date of such termination and
to the extent applicable, from the Board and the Board of Directors of any of
the Company’s affiliates, if applicable.
     9. Restrictive Covenants. Executive acknowledges and recognizes the highly
competitive nature of the business of the Company and accordingly agrees as
follows:
          a. Non-Competition.
               (1) During the Employment Term (but only for so long as Executive
remains employed by the Company pursuant to this Agreement) and, for a period of
one year following the date Executive ceases to be employed by the Company (the
“Restricted Period”), Executive will not (i) engage in any business that is in
Competition (as hereinafter defined) with the Company or its subsidiaries,
(ii) enter the employ of, or render any services to, any person engaged in
Competition with the Company; or (iii) acquire a financial interest in, or
otherwise become actively involved with, any person engaged in any business that
is in Competition with the Company, as an individual, partner, shareholder,
officer, director, principal, agent, trustee, employee or consultant. For
purposes of this Section 9, “Competition” shall mean the business of producing
or selling microporous membrane products produced or sold, or expressly
contemplated to be produced or sold, by the Company or its subsidiaries as of
the date hereof and during the Employment Term.
               (2) Notwithstanding anything to the contrary in this Agreement,
Executive may, directly or indirectly own, solely as an investment, securities
of any person engaged in Competition with the Company or its affiliates which
are publicly traded on a national or regional stock exchange or on the
over-the-counter market if Executive (i) is not a controlling person of, or a
member of a group which controls, such person and (ii) does not, directly or
indirectly, own 5% or more of any class of securities of such person.
          b. Non-Solicitation; Non-Interference. During the Restricted Period,
Executive shall not, directly or indirectly, for his own account or for the
account of any other individual or entity, (i) encourage, solicit or induce, or
in any manner attempt to solicit or induce, any individual or entity employed
by, as agent of, or a service provider to, the Company to terminate such
person’s employment, agency or service, as the case may be, with the Company;
(ii) engage in Competition with the Company by soliciting business of the type
performed by the Company from any individual or entity for whom the Company
provided services or products within the one-year period immediately preceding
the date of Executive’s termination of employment; (iii) engage in Competition
with the Company by soliciting business of the type

Page 8 of 12



--------------------------------------------------------------------------------



 



performed by the Company from any prospective customer or client of the Company
who, within the one-year period immediately preceding the date of Executive’s
termination of employment, the Company had directly solicited; or (iv) assist
any person or entity to engage in any activity prohibited by this subsection
(b).
          c. It is expressly understood and agreed that although Executive and
the Company consider the restrictions contained in this Section 9 to be
reasonable, if a final judicial determination is made by a court of competent
jurisdiction that the time or territory or any other restriction contained in
this Agreement is an unenforceable restriction against Executive, the provisions
of this Agreement shall not be rendered void but shall be deemed amended to
apply as to such maximum time and territory and to such maximum extent as such
court may judicially determine or indicate to be enforceable. Alternatively, if
any court of competent jurisdiction finds that any restriction contained in this
Agreement is unenforceable, and such restriction cannot be amended so as to make
it enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.
     10. Confidentiality. Executive will not at any time (whether during or
after Executive’s employment with the Company) disclose or use for Executive’s
own benefit or purposes or the benefit or purposes of any other person, firm,
partnership, joint venture, association, corporation or other business
organization, entity or enterprise other than the Company, any trade secrets,
information, data, or other confidential information relating to customers,
development programs, costs, marketing, trading, investment, sales activities,
promotion, credit and financial data, manufacturing processes, financing
methods, plans, or the business and affairs of the Company; provided that the
foregoing shall not apply to information which is not unique to the Company or
which is generally known to the industry or the public other than as a result of
Executive’s breach of this covenant. Except as required by law, Executive will
not disclose to anyone, other than his immediate family and legal or financial
advisors or financial institutions, the existence or contents of this Agreement.
Executive agrees that upon termination of Executive’s employment with the
Company for any reason, he will return to the Company immediately all memoranda,
books, papers, plans, information, letters and other data, and all copies
thereof or therefrom, in any way relating to the business of the Company, except
that he may retain personal notes, notebooks and diaries that do not contain
confidential information of the type described in the preceding sentence.
Executive further agrees that he will not retain or use for Executive’s account
at any time any trade names, trademark or other proprietary business designation
used or owned in connection with the business of the Company.
     11. Specific Performance. Executive acknowledges and agrees that the
Company’s remedies at law for a breach or threatened breach of any of the
provisions of Section 9 or Section 10 would be inadequate and, in recognition of
this fact, Executive agrees that, in the event of such a breach or threatened
breach, in addition to any remedies at law, the Company shall be entitled to
obtain equitable relief in the form of specific performance, temporary
restraining order, temporary or permanent injunction or any other equitable
remedy which may then be available.
     12. Miscellaneous.

Page 9 of 12



--------------------------------------------------------------------------------



 



          a. Governing Law; Jurisdiction. This Agreement shall be governed by
and construed in accordance with the laws of the State of New York, without
regard to conflicts of laws principles thereof. The Company and Executive each
hereby consents to the jurisdiction of the federal and state courts in the state
in which Executive maintains his principal place of residence, as of the earlier
of the date on which (i) either party brings a claim under this Agreement
against the other party and (ii) Executive’s termination of employment occurs.
The Company and Executive also each hereby irrevocably waives any objection it
may now or hereafter have to laying of the venue of any suit, action or
proceeding in connection with this Agreement in any such court, and agrees that
service upon it shall be sufficient if made by registered mail.
          b. Entire Agreement/Amendments. This Agreement contains the entire
understanding of the parties with respect to the employment of Executive by the
Company. There are no restrictions, agreements, promises, warranties, covenants
or undertakings between the parties with respect to the subject matter herein
other than those expressly set forth herein. This Agreement may not be altered,
modified, or amended except by written instrument signed by the parties hereto.
          c. No Waiver. The failure of a party to insist upon strict adherence
to any term of this Agreement on any occasion shall not be considered a waiver
of such party’s rights or deprive such party of the right thereafter to insist
upon strict adherence to that term or any other term of this Agreement.
          d. Severability. In the event that any one or more of the provisions
of this Agreement shall be or become invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
of this Agreement shall not be affected thereby.
          e. Assignment. This Agreement shall not be assignable by Executive.
This Agreement shall be assigned by the Company to a person or entity which is a
successor in interest to substantially all of the business operations of the
Company. Upon such assignment, the rights and obligations of the Company
hereunder shall become the rights and obligations of such successor person or
entity.
          f. Mitigation. Executive shall not be required to mitigate the amount
of any payment provided for pursuant to this Agreement by seeking other
employment, taking into account the provisions of Section 9 of this Agreement.
          g. Successors; Binding Agreement. This Agreement shall inure to the
benefit of and be binding upon personal or legal representatives, executors,
administrators, successors, heirs, distributes, devises and legatees.
          h. Notice. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand or overnight courier or
three days after it has been mailed by United States registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below Agreement, or to such other address as either party may

Page 10 of 12



--------------------------------------------------------------------------------



 



have furnished to the other in writing in accordance herewith, except that
notice of change of address shall be effective only upon receipt.
     If to the Company:
     If to Executive:
     To the most recent address of Executive set forth in the personnel records
of the Company.
          i. Executive Representation. Executive hereby represents to the
Company that the execution and delivery of this Agreement by Executive and the
Company and the performance by Executive of Executive’s duties hereunder shall
not constitute a breach of, or otherwise contravene, the terms of any employment
agreement or other agreement or policy to which Executive is a party or
otherwise bound.
          j. Prior Agreements This Agreement supercedes all prior agreements and
understandings (including verbal agreements), if any, between Executive and the
Company regarding the terms and conditions of Executive’s employment with the
Company.
          k. Withholding Taxes. The Company may withhold from any amounts
payable under this Agreement such Federal, state and local taxes as may be
required to be withheld pursuant to any applicable law or regulation.
          l. Counterparts. This Agreement may be signed in counterparts, each of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.
          m. Prevailing Party. The prevailing party shall be entitled to recover
all reasonable attorneys’ fees and costs in any litigation for breach of this
Agreement.

Page 11 of 12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as
of the day and year first above written.

         
 
  POLYPORE INTERNATIONAL, INC.:    
 
  /s/ Michael Graff    
 
       
 
  By:  Michael Graff    
 
  Title:  Chairman of the Board    
 
       
 
  EXECUTIVE:    
 
  /s/ Robert B. Toth    
 
       
 
  Robert B. Toth    
 
       
 
  Solely for purposes of its obligations
under Section 5(b) hereof:    
 
       
 
  PP HOLDING, LLC:    
 
  /s/ Michael Graff    
 
       
 
  By:  Michael Graff    
 
  Title:  Chairman of the Board    

Page 12 of 12